internal_revenue_service national_office technical_advice_memorandum april number release date third party contact ---------------------------------------------------------------------------------------- -------------------- tam-162872-03 cc ita index uil no case-mis no district_director lmsb ctm taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------------------- ------------------------- ------------------------------ ------------------ ------- no conference held legend legend taxpayer state a issue --------------------------------------------------- ---------- is the taxpayer’s liability for an estimated monthly license fee described below fixed and incurred when paid under sec_461 conclusion the taxpayer’s liability for the estimated monthly license fee is fixed and incurred when paid on the 24th of each month facts taxpayer is a group of affiliated corporations filing a consolidated_return it uses an accrual_method of accounting for the calendar_year the taxpayer is a gaming and entertainment company that owns and operates hotel casino properties in state a ------------------------- taxpayer operates licensed gaming establishments in state a subject_to the provisions of state a law governing gaming activities state a’s gaming authority a state regulatory body imposes a license fee based upon the gross gaming revenue collected by licensees such as the taxpayer’s casino operations except for the first month of a casino’s operation state a requires the license fee to be estimated and paid in advance of the month whose gross gaming revenue gives rise to the license fee each month’s license fee payment has two components the fee required as an estimated payment of the license fee for the third month following the month whose gross revenue is used as its basis and the fee based upon the gross revenue of the preceding calendar month the second component determines the exact license fee owed based on the preceding month’s gross revenue the second component is determined by comparing the exact license fee owed based on the preceding month’s gross revenue with the amount of the estimated payment from three months back yielding the true- up amount the licensee is required to file a report with the state a gaming authority on or before the 24th for each calendar month showing all gross revenue received during the preceding calendar month with the license fee due based on the revenue of the month covered by the report also the report must show an adjustment for the estimated fee previously paid for the month covered by the report and the fee due for the actual gross revenue earned in that month if the adjustment is less than zero a credit must be applied to the estimated fee due with that report for example the payment on november 24th based on october gross revenues is the estimated license fee with adjustment for the estimated fee previously paid for january of the next tax_year to be trued-up on february 24th the payment on december 24th based on november gross revenues is the estimated fee for february with adjustment to be trued-up on march 24th failure to pay the fees as required under the statute shall be deemed a surrender of the license at the expiration of the period for which the estimated payment of fees has been made if the amount of the license fees required to be reported and paid is later determined to be greater or less than the actual amount reported and paid the commission may charge and collect the additional license fees due with interest or may refund any overpayment with interest if the licensee ceases operation the commission shall charge and collect any additional license fees due with interest or may refund any overpayment with interest law and analysis ------------------------- sec_461 provides that the amount of any deduction or credit must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income under an accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see sec_1_461-1 see also sec_1_446-1 conditions and are known as the traditional all_events_test existing before the addition of condition see sec_461 in this case the taxpayer meets condition the economic_performance requirement sec_1_461-4 provides generally that if a taxpayer is liable to pay a licensing fee to a governmental authority economic_performance occurs as the license fee is paid to the governmental authority to satisfy the traditional all_events_test conditions and above the liability must be final and definite in amount must be fixed and absolute and must be unconditional 476_us_593 the all_events_test is based on legal rights or obligations existing at the close of a particular accounting_period not on the probability - or even absolute certainty - that such right or obligation will arise at some point in the future 481_us_239 291_us_193 under the all_events_test the principal requirement is that the taxpayer's liability must be fixed a liability is fixed when payment is unconditionally due or when the required performance occurs on the part of the other party see eg revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 state law requires payment of a monthly license fee the fee is based upon gross revenues of a licensee the fee must be paid on or before the 24th day of the next month the state requires that a licensee pay in advance an amount that approximates the fee that will be owed each month the amount_paid in advance is a monthly rolling figure and the statutory scheme assumes the prior month’s gross revenues will be similar to the future month’s gross revenues failure to pay the fee results in a forfeiture of the license for the month for which the estimate is required that is failure to pay the estimated license fee on november 24th based on october’s gross_receipts results in the forfeiture of the license beginning on january of the next year ------------------------- the liability for the estimated license fee is fixed and the liability is incurred when the taxpayer makes the monthly payments in order for the taxpayer to do business as a gaming operation it must have the approval of the state and must abide by the state’s licensing laws state a requires prepayment of the license fee amount on a rolling forward basis payment of the estimated license fee is mandatory and is the only way a gaming establishment may maintain a license the amount of the estimated license fee is also mandated by state law and is based on the prior month’s gross_receipts the prepayment each month is not a deposit since deposits are not considered payments such amounts are not deductible by either a cash_method taxpayer or an accrual_method taxpayer see generally glassel v commissioner 12_tc_232 acq 1949_2_cb_2 12_tc_694 acq 1949_2_cb_2 aff’d sub nom 183_f2d_172 5th cir whether a particular expenditure is a deposit or a payment depends on the facts and circumstances of each case revrul_79_229 1979_2_cb_210 regarding whether a payment is an advance receipt or a deposit under sec_451 the focus is whether a taxpayer has complete dominion over the sum received 493_us_203 the crucial point is not whether the use of funds by the recipient is unconstrained during some interim period but whether the recipient has some guarantee that it will be allowed to keep the money id pincite whether an amount received is treated as a security deposit or as advanced rent is based on the intention and conduct of the parties as ascertained from the lease agreement and the related circumstances j and e enterprises inc v commissioner tcmemo_1967_191 if an amount is intended primarily to secure only payment of rent due rather than other covenants this is considered advance rent revrul_72_519 1972_2_cb_32 if a sum is received by a lessor subject_to unfettered control and is to be applied as rent for a subsequent period such sum is income in the year of receipt even though in certain circumstances a refund may be required 143_f2d_912 2nd cir aff’g a memorandum opinion of the tax_court cert_denied 323_us_750 in order to continue as a going concern the taxpayer is required to make payments each month under state law these payments secure and satisfy the taxpayer’s license fee liability state a holds the payments for application in the later true up month absent surrendering its license and going out of business the taxpayer will not receive a refund of its monthly payments if based on the state formula the prior month’s gross_receipts the taxpayer’s payment overestimates the amount due for the future month the taxpayer does not receive amounts as a refund rather state a retains the payments for current or future license obligations ------------------------- additionally the payments provide the taxpayer with the right to operate its business at the close of the future month the payments are anticipated to be used to satisfy the taxpayer’s monthly license fee obligations and any obligation to refund these amounts extends only to amounts that might remain after the taxpayer has ceased business operations because the payment entitles the taxpayer to operate its business through the month for which the payment is used to true-up the full amount of the funds paid are expected to be applied to the taxpayer’s obligations prior to any surrender of the taxpayer’s license therefore based on all the facts and circumstances taxpayer’s monthly payments are not deposits by operation of state law the liability for the estimated license fee is final and definite in amount is fixed and absolute and is unconditional see 476_us_593 accordingly the taxpayer’s liability for the estimated monthly license fee is fixed and incurred when paid_by the 24th of each month our conclusion is based upon the following considerations state law requires payment and sets the amount of the payments the taxpayer actually pays the required amounts and state a retains and applies any overpayments for current or future obligations furthermore this technical_advice_memorandum addresses only when the liability for the payments is incurred how the taxpayer takes these payments into account whether as a current deduction or through capitalization is not addressed in this technical_advice_memorandum sec_6110 of the code provides that it may not be used or cited as precedent
